Citation Nr: 1227239	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  09-12 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for sinusitis, to include as secondary to a service-connected sleep apnea.

2.  Entitlement to service connection for a left knee disability, to include as secondary to a service-connected right fibula fracture. 

3.  Entitlement to service connection for a right ankle disability, to include as secondary to a service-connected right fibula fracture. 

4.  Entitlement to service connection for left ankle disability, to include as secondary to a service-connected right fibula fracture. 
 

REPRESENTATION

Appellant represented by:	Vermont Veterans Affairs Section, Military Department


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to March 1974 and from February 1980 to August 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  

The Veteran testified at a hearing before the Board in May 2010.  In April 2010 and March 2011, the Veteran's claims were remanded by the Board. 

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

A review of the claims file reveals that a remand is unfortunately again necessary.  

The Veteran's claims were previously remanded for additional development including a VA examination and for an opinion as to the etiology of the claimed sinusitis, a left knee disability, and bilateral ankle disabilities.

The Veteran was afforded a VA examination in April 2011 at which time the examiner diagnosed the Veteran with rhinitis, chronic left knee strain with  degenerative change, and chronic bilateral ankle strain with degenerative change and opined that it was not possible that the Veteran's rhinitis is caused by, aggravated by, or related to in any way with the Veteran's service-connected obstructive sleep apnea and the specific etiology of the degenerative change in the knees and ankles was more likely than not related to age-related changes.  The examiner did not specifically state whether the Veteran's left knee disability and right and left ankle disabilities were related to the Veteran's active service and whether the Veteran's left knee disability and right and left ankle disabilities were caused or aggravated by his service-connected right fibula fracture and any residuals of that fracture.  Moreover, the examiner did not provide any rationale to support his proffered opinions.  Consequently, the Board finds that the examiner's opinion is not adequate for rating purposes. 

A remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a duty to ensure compliance with the terms of the remand.  If the Board proceeds with final disposition of an appeal, and the remand orders have not been satisfied, the Board itself errs in failing to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998). 

Finally, VA outpatient treatment records dated through January 2010 have been associated with the claims file.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claims, an attempt to obtain any VA records dated after January 2010 should be made.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any VA treatment reports dated after January 2010. 

2.  Schedule the Veteran for a VA examination with a medical doctor with expertise in treating respiratory disorders such as sleep apnea.  The specialist should review the claims file and document that review in the examination report.  The specialist should specifically attempt to reconcile and discuss the opinion with all other opinions of record, including April 2011 VA opinion.  The examiner should explain the basis for any opinion and base the opinion on sufficient facts or data with reference to medical literature, if possible.  The rationale for all opinions should be provided.  The specialist should provide the following opinions:

(a)  Is it at least as likely as not (50 percent or more probability) that the Veteran's sinusitis or rhinitis was caused by his service-connected sleep apnea?

(b)  Is it at least as likely as not (50 percent or more probability) that the Veteran's sinusitis or rhinitis has been aggravated (permanently worsened beyond the natural progress of the disorder) by his service-connected sleep apnea?

(c)  Is it at least as likely as not (50 percent or more probability) that any sinusitis or rhinitis is related to the Veteran's active service, or any event, disease, or injury during service?

3.  Schedule the Veteran for an examination with a medical doctor with expertise in treating orthopedic disabilities such as knee and ankle disabilities.  The specialist should review the claims file and document that review in the examination report.  The specialist should specifically attempt to reconcile and discuss the opinion with all other opinions of record, including April 2011 VA opinion.  The examiner should explain the basis for any opinion and base the opinion on sufficient facts or data with reference to medical literature, if possible.  The rationale for all opinions should be provided.  In addition to the service medical records, the examiner must consider the Veteran's statements regarding his symptoms in service and his statements of continuous symptoms of left knee and bilateral ankle pain since service.  Dalton v. Nicholson, 21 Vet App. 23 (2007).  The specialist should provide the following opinions:

(a)  Is it at least as likely as not (50 percent or more probability) that any left knee disability is related to the Veteran's active service, including the physical stress of his duties working on the flight line and flight deck with heavy gear for long hours, and his physical fitness requirements?

(b)  Is it at least as likely as not (50 percent or more probability) that any right ankle disability is related to the Veteran's active service, including the physical stress of his duties working on the flight line and flight deck with heavy gear for long hours, and his physical fitness requirements?

(c)  Is it at least as likely as not (50 percent or more probability) that any left ankle disability is related to the Veteran's active service, including the physical stress of his duties working on the flight line and flight deck with heavy gear for long hours, and his physical fitness requirements?

(d)  Is it at least as likely as not (50 percent or more probability) that the Veteran's left knee disability was caused by his service-connected right fibula fracture and any residuals of that fracture?

(e)  Is it at least as likely as not (50 percent or more probability) that the right ankle disability was caused by his service-connected right fibula fracture and any residuals of that fracture?

(f)  Is it at least as likely as not (50 percent or more probability) that the Veteran's left ankle disability was caused by his service-connected right fibula fracture and any residuals of that fracture?

(g)  Is it at least as likely as not (50 percent or more probability) that the Veteran's left knee disability has been aggravated (permanently worsened beyond the natural progress of the disorder) by his service-connected right fibula fracture and any residuals of that fracture?

(h)  Is it at least as likely as not (50 percent or more probability) that the right ankle disability has been aggravated (permanently worsened beyond the natural progress of the disorder) by his service-connected right fibula fracture and any residuals of that fracture?

(i)  Is it at least as likely as not (50 percent or more probability) that the Veteran's left ankle disability has been aggravated (permanently worsened beyond the natural progress of the disorder) by his service-connected right fibula fracture and any residuals of that fracture?

4.  Then, readjudicate the claims.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


